Case 8:19-cv-02927-VMC-SPF Document 1 Filed 11/26/19 Page 1 of 12 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

  JAMES HANSEN AND DONNA
  HANSEN,

         Plaintiffs,
                                                           Case No:
  v.

  FIFTH THIRD BANK,
                                                           DEMAND FOR JURY TRIAL
        Defendant.
  _____________________________/


        PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

         COME NOW, Plaintiffs, JAMES HANSEN (“Mr. Hansen”) and DONNA

  HANSEN (“Mrs. Hansen”) (collectively “Mr. and Mrs. Hansen” or “Plaintiffs”) by and

  through the undersigned counsel, and hereby sue and file this Complaint and Demand for

  Jury Trial with Injunctive Relief Sought against Defendant, FIFTH THIRD BANK

  (“Defendant”), and in support thereof state as follows:

                                            Introduction

         1.      This action arises out of an alleged “Debt” as defined by Fla. Stat. §

  559.55 (6) and Defendant’s violations of the Telephone Consumer Protection Act, 47

  U.S.C. § 227 et. seq. (“TCPA”), and the Florida Consumer Collection Practices Act, Fla.

  Stat. § 559.72 et. seq. (“FCCPA”), in attempting to collect such alleged Debt by using an

  automatic telephone dialing system or automated voice or prerecorded message to call

  Mrs. Hansen’s cellular telephone after Mrs. Hansen demanded that such calls stop, and

  by placing calls to Mr. and Mrs. Hansen’s home telephone after Mr. Hansen demanded


              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                       Hansen v. Fifth Third Bank
                                             Page 1 of 12
Case 8:19-cv-02927-VMC-SPF Document 1 Filed 11/26/19 Page 2 of 12 PageID 2




  that such calls stop, after Mr. and Mrs. Hansen had included the alleged Debt in their

  Chapter 11 bankruptcy case, and after having actual knowledge that Mr. and Mrs. Hansen

  were represented by counsel with respect to the alleged debt, which can all reasonably be

  expected to harass Mr. and Mrs. Hansen.

                                        Jurisdiction and Venue

          2.      This Court has subject matter jurisdiction over the instant case arising

  under the federal question presented in the TCPA pursuant to 28 U.S.C. § 1331.

          3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and Fla. Stat. §

  559.77 (1), as a substantial part of the events or omissions giving rise to the claims

  occurred in this judicial district.

                                                 Parties

          4.      Plaintiffs, Mr. and Mrs. Hansen, were and are each a natural person and, at

  all times material hereto, are adults, residents of Pinellas County, Florida, and are each a

  “debtor” or “consumer” as defined by Fla. Stat. § 559.55 (8).

          5.      Mrs. Hansen is the “called party” as referenced in the TCPA, 47 U.S.C. §

  227 (b) (1) (A) (iii), for all calls placed to telephone number 727-***-0303 (“Mrs.

  Hansen’s Cellular Telephone”).

          6.      At all times material hereto, Defendant was and is a bank with its

  headquarters located at 38 Fountain Square Plaza, Cincinnati, OH 45263.

                                          Statements of Fact

          7.      Mr. and Mrs. Hansen opened a credit card account for personal use with

  Defendant (“Account”).



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                        Hansen v. Fifth Third Bank
                                              Page 2 of 12
Case 8:19-cv-02927-VMC-SPF Document 1 Filed 11/26/19 Page 3 of 12 PageID 3




          8.       Sometime thereafter, Mr. and Mrs. Hansen encountered financial

  difficulties and fell behind on their monthly payments towards the Account and incurred

  an alleged outstanding balance owed thereunder (“Debt”).

          9.       On September 14, 2017, Mr. and Mrs. Hansen filed a Chapter 11

  Bankruptcy Petition (“Petition”) in the U.S. Bankruptcy Court for the Middle District of

  Florida, Case No. 8:17-bk-07980-RCT (“Bankruptcy Case”).

          10.      Mr. and Mrs. Hansen identified Defendant as a creditor in the Petition

  with a total claim of $6,991.00. See Exhibit A, p. 9, § 6.

          11.      Mr. and Mrs. Hansen’s Petition also identified their bankruptcy counsel’s

  (“Attorney”) name and contact information, which notified all of Mr. and Mrs. Hansen’s

  creditors, including Defendant, that Mr. and Mrs. Hansen were represented by counsel

  with respect to all debts.

          12.      On or around September 20, 2017, Defendant received notice of Mr. and

  Mrs. Hansen’s Bankruptcy Case via electronic transmission from the Bankruptcy

  Noticing Center. See Exhibit B.

          13.      During Mr. and Mrs. Hansen’s Bankruptcy Case, counsel for Defendant

  thereafter regularly communicated with Mr. and Mrs. Hansen’s Attorney with respect to

  the Debt.

          14.      Defendant thereby had actual knowledge that Mr. and Mrs. Hansen was

  represented by counsel with respect to the Debt.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                         Hansen v. Fifth Third Bank
                                               Page 3 of 12
Case 8:19-cv-02927-VMC-SPF Document 1 Filed 11/26/19 Page 4 of 12 PageID 4




         15.      Despite having actual knowledge that the Debt was included in the

  Bankruptcy Case, Defendant continued to directly communicate with Mr. and Mrs.

  Hansen in connection with collection of the Debt.

         16.      Specifically, Defendant continued placing calls directly to Mr. and Mrs.

  Hansen’s home telephone number, 727-***-3379 (“Mr. and Mrs. Home Telephone

  Number”) in attempts to collect the Debt.

         17.      Mr. and Mrs. Hansen spoke with Defendant multiple times and told

  Defendant that they were represented by Attorney and that the Debt was included in the

  Bankruptcy Case and demanded that Defendant stop calling them.

         18.      Despite Mr. and Mrs. Hansen’s demands, Defendant continued to place

  calls directly to Mr. and Mrs. Hansen’s Home Telephone in attempts to collect the Debt.

         19.      In November of 2019, Defendant also began placing calls to Mrs.

  Hansen’s Cellular Telephone.

         20.      Mrs. Hansen spoke with Defendant in November of 2019, and demanded

  Defendant stop calling her Cellular Telephone.

         21.      Despite Mrs. Hansen’s demand, Defendant continued to call her Cellular

  Telephone.

         22.      Defendant has called Mr. and Mrs. Hansen’s Home Telephone at least ten

  (10) times during the time period from September 20, 2017 to the present date.

         23.      Defendant has called Mrs. Hansen’s Cellular Telephone at least twenty

  (20) times during the time period from September 20, 2017 to the present date.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                        Hansen v. Fifth Third Bank
                                              Page 4 of 12
Case 8:19-cv-02927-VMC-SPF Document 1 Filed 11/26/19 Page 5 of 12 PageID 5




         24.      Defendant called Mr. and Mrs. Hansen’s Home Telephone and Mrs.

  Hansen’s Cellular Telephone from several different telephone numbers.

         25.      All of Defendant’s calls to Mr. and Mrs. Hansen’s Home Telephone were

  placed in an attempt to collect the Debt.

         26.      All of Defendant’s calls to Mrs. Hansen’s Cellular Telephone were placed

  in an attempt to collect the Debt.

         27.      Defendant has harassed Mr. and Mrs. Hansen due to the timing and

  frequency of Defendant’s calls.

         28.      Defendant has harassed Mr. and Mrs. Hansen by violating their right to

  not be directly contacted by Defendant when Defendant knew Mr. and Mrs. Hansen were

  represented by counsel with respect to the alleged Debt.

               Count 1: Violation of the Telephone Consumer Protection Act

         29.      Mr. and Mrs. Hansen re-allege paragraphs 1-28 and incorporate the same

  herein by reference.

         30.      The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

  227 (b) (1) prohibits any person:

                           (A) to make any call (other than a call made for
                           emergency purposes or made with the prior express
                           consent of the called party) using any automatic
                           telephone dialing system or an artificial prerecorded
                           voice – (iii) to any telephone number assigned to a
                           paging service, cellular telephone service, . . . or
                           any service for which the called party is charged for
                           the call.

         31.      Mr. and Mrs. Hansen revoked consent to have Defendant call her Cellular

  Telephone by the use of an automatic telephone dialing system (“ATDS”) or artificial


               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                        Hansen v. Fifth Third Bank
                                              Page 5 of 12
Case 8:19-cv-02927-VMC-SPF Document 1 Filed 11/26/19 Page 6 of 12 PageID 6




  voice or prerecorded when they expressly told Defendant to stop calling her in November

  of 2019 and notified Defendant that all Defendant’s calls should be forwarded to

  Attorney.

         32.      Despite this revocation of consent, Defendant thereafter called Mrs.

  Hansen’s Cellular Telephone at least twenty (20) times.

         33.      Defendant did not place any emergency calls to Mrs. Hansen’s Cellular

  Telephone.

         34.      Defendant willfully and knowingly placed non-emergency calls to Mrs.

  Hansen’s Cellular Telephone.

         35.      Mr. and Mrs. Hansen knew that Defendant called Mrs. Hansen’s Cellular

  Telephone using an ATDS because they heard a pause when they answered at least one

  of the first few calls from Defendant on Mrs. Hansen’s Cellular Telephone before a live

  representative of Defendant came on the line.

         36.      Mr. and Mrs. Hansen knew that Defendant called Mrs. Hansen’s Cellular

  Telephone using a prerecorded voice because Defendant left Mr. and Mrs. Hansen at

  least one voicemail using a prerecorded voice.

         37.      Defendant used an ATDS when it placed at least one call to Mrs. Hansen’s

  Cellular Telephone.

         38.      Under information and belief, Defendant used an ATDS when it placed at

  least ten calls to Mrs. Hansen’s Cellular Telephone.

         39.      Under information and belief, Defendant used an ATDS when it placed at

  least twenty calls to Mrs. Hansen’s Cellular Telephone.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                        Hansen v. Fifth Third Bank
                                              Page 6 of 12
Case 8:19-cv-02927-VMC-SPF Document 1 Filed 11/26/19 Page 7 of 12 PageID 7




         40.      Under information and belief, Defendant used an ATDS when it placed all

  calls to Mrs. Hansen’s Cellular Telephone.

         41.      At least one call that Defendant placed to Mrs. Hansen’s Cellular

  Telephone was made using a telephone dialing system that has the capacity to store

  telephone numbers to be called.

         42.      At least one call that Defendant placed to Mrs. Hansen’s Cellular

  Telephone was made using a telephone dialing system that has the capacity to produce

  telephone numbers to be called without human intervention.

         43.      At least one call that Defendant placed to Mrs. Hansen’s Cellular

  Telephone was made using a telephone dialing system that uses a random number

  generator.

         44.      At least one call that Defendant placed to Mrs. Hansen’s Cellular

  Telephone was made using a telephone dialing system that uses a sequential number

  generator.

         45.      At least one call that Defendant placed Mrs. Hansen’s Cellular Telephone

  was made using a prerecorded voice.

         46.      Defendant has recorded at least one conversation with Mr. and Mrs.

  Hansen.

         47.      Defendant has recorded more than one conversation with Mr. and Mrs.

  Hansen.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                        Hansen v. Fifth Third Bank
                                              Page 7 of 12
Case 8:19-cv-02927-VMC-SPF Document 1 Filed 11/26/19 Page 8 of 12 PageID 8




          48.      Defendant has corporate policies and procedures in place that permit it to

  use an ATDS or artificial voice or prerecorded message to place call individuals to collect

  alleged debts from said individuals, such as Mr. and Mrs. Hansen, for its financial gain.

          49.      Defendant has corporate policies and procedures in place that permit it to

  use an ATDS or artificial voice or prerecorded message, and to place calls to individuals

  using such devices, just as it did to Mrs. Hansen’s Cellular Telephone, with no way for

  the called party and recipient of the calls to permit, elect, or invoke the removal of the

  called party and recipient of the calls’ cellular telephone number from Defendant’s call

  list.

          50.      The structure of Defendant’s corporate policies and/or procedures permits

  the continuation of calls to individuals like Mr. and Mrs. Hansen, despite individuals like

  Mr. and Mrs. Hansen revoking any consent that Defendant believes it may have to place

  such calls.

          51.      Defendant knowingly employs methods and has corporate policies and

  procedures that do not permit the cessation or suppression of calls placed using an ATDS

  to individual’s cellular telephones, like the calls that it placed Mrs. Hansen’s Cellular

  Telephone.

          52.      Defendant has corporate policies to abuse and harass consumers like Mr.

  and Mrs. Hansen.

          53.      Defendant has been sued in federal court where the allegations include:

  calling an individual using an ATDS after the individual asked for the calls to stop.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                         Hansen v. Fifth Third Bank
                                               Page 8 of 12
Case 8:19-cv-02927-VMC-SPF Document 1 Filed 11/26/19 Page 9 of 12 PageID 9




            54.      Defendant has been sued in federal court where the allegations include:

  calling an individual using an automated or prerecorded voice after the individual asked

  for the calls to stop.

            55.      Defendant’s phone calls harmed Mr. and Mrs. Hansen by trespassing upon

  and interfering with Mr. and Mrs. Hansen’s right to not be directly contacted by the

  Defendant as they were represented by counsel.

            56.      Defendant’s phone calls harmed Mr. and Mrs. Hansen by causing them

  emotional distress.

            57.      Defendant’s phone calls harmed Mr. and Mrs. Hansen by causing them to

  lose sleep.

            58.      Defendant’s phone calls harmed Mr. and Mrs. Hansen by causing them

  stress.

            59.      Defendant’s phone calls harmed Mr. and Mrs. Hansen by causing them

  anxiety.

            60.      All conditions precedent to this action have occurred.

            WHEREFORE, Plaintiffs respectfully requests this Court to enter a judgment

  against Defendant as follows:

                  a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                     which allows for $500 in damages for each such violation;

                  b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

                  c. Awarding Plaintiff costs;




                  Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                           Hansen v. Fifth Third Bank
                                                 Page 9 of 12
Case 8:19-cv-02927-VMC-SPF Document 1 Filed 11/26/19 Page 10 of 12 PageID 10




                d. Ordering an injunction preventing further wrongful contact by the

                   Defendant; and

                e. Any other and further relief as this Court deems just and equitable.


        Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)

          61.      Mr. and Mrs. Hansen re-alleges paragraphs 1-28 and incorporates the

   same herein by reference.

          62.      Defendant violated the FCCPA. Defendant’s violations include, but are

   not limited to, the following:

                a. Defendant violated Fla. Stat. § 559.72(7) by continuing to

                   place calls to Mr. and Mrs. Hansen’s Home Telephone

                   despite Mr. and Mrs. Hansen’s demand that Defendant stop

                   calling them and despite having actual knowledge that the

                   alleged Debt being included in the Bankruptcy Case, which

                   can reasonably be expected to harass Mr. and Mrs. Hansen.

                b. Defendant violated Fla. Stat. § 559.72(7) by continuing to

                   place calls to Mrs. Hansen’s Cellular Telephone despite

                   Mr. and Mrs. Hansen’s demand that Defendant stop calling

                   them and despite having actual knowledge the alleged Debt

                   being included in the Bankruptcy Case, which can

                   reasonably be expected to harass Mrs. Hansen.

                c. Defendant violated Fla. Stat. § 559.72(18) by directly

                   contacting Mr. and Mrs. Hansen after Defendant knew Mr.


                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                         Hansen v. Fifth Third Bank
                                              Page 10 of 12
Case 8:19-cv-02927-VMC-SPF Document 1 Filed 11/26/19 Page 11 of 12 PageID 11




                      and Mrs. Hansen were represented by Attorney with

                      respect to the Debt and regularly communicated with

                      Attorney and thereby had knowledge of Attorney’s name

                      and address.

             63.      As a result of the above violations of the FCCPA, Mr. and Mrs. Hansen

   has been subjected to unwarranted and illegal collection activities and harassment for

   which they have been damaged.

             64.      Defendant’s phone calls harmed Mr. and Mrs. Hansen by violating Mr.

   and Mrs. Hansen’s right to not be directly contacted by the Defendant as they were

   represented by counsel.

             65.      Defendant’s phone calls harmed Mr. and Mrs. Hansen by causing them

   emotional distress.

             66.      Defendant’s phone calls harmed Mr. and Mrs. Hansen by causing them to

   lose sleep.

             67.      Defendant’s phone calls harmed Mr. and Mrs. Hansen by causing them

   stress.

             68.      Defendant’s phone calls harmed Mr. and Mrs. Hansen by causing them

   anxiety.

             69.      It has been necessary for Mr. and Mrs. Hansen to retain the undersigned

   counsel to prosecute the instant action, for which they are obligated to pay a reasonable

   attorney’s fee.

             70.      All conditions precedent to this action have occurred.



                   Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                            Hansen v. Fifth Third Bank
                                                 Page 11 of 12
Case 8:19-cv-02927-VMC-SPF Document 1 Filed 11/26/19 Page 12 of 12 PageID 12




          WHEREFORE, Plaintiffs respectfully requests this Court to enter a judgment

   against Defendant as follows:

                 a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                 b. Awarding actual damages;

                 c. Awarding punitive damages;

                 d. Awarding costs and attorneys’ fees;

                 e. Ordering an injunction preventing further wrongful contact by the

                     Defendant; and

                 f. Any other and further relief as this Court deems just and equitable.




                                 DEMAND FOR JURY TRIAL

      Plaintiffs, James Hansen and Donna Hansen, demand a trial by jury on all issues so

                                                triable.



   Respectfully submitted this November 26, 2019,


                                                    /s/ Kaelyn Steinkraus
                                                    Kaelyn Steinkraus, Esq.
                                                    Florida Bar No. 125132
                                                    kaelyn@zieglerlawoffice.com
                                                    Law Office of Michael A. Ziegler, P.L.
                                                    2561 Nursery Road, Suite A
                                                    Clearwater, FL 33764
                                                    (p) (727) 538-4188
                                                    (f) (727) 362-4778
                                                    Counsel for Plaintiff


              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                       Hansen v. Fifth Third Bank
                                            Page 12 of 12
